UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


PANSY AISTROP,                          
                 Plaintiff-Appellant,
                 v.
                                                 No. 01-2216
JO ANNE B. BARNHART,*
COMMISSIONER OF SOCIAL SECURITY,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CA-00-153-2)

                      Submitted: April 26, 2002

                       Decided: June 10, 2002

  Before LUTTIG, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Roger W. Rutherford, WOLFE & FARMER, Norton, Virginia, for
Appellant. James A. Winn, Regional Chief Counsel, Patricia M.
Smith, Deputy Chief Counsel, Dina White Griffin, Assistant Regional

 *Jo Anne B. Barnhart became the Commissioner of Social Security on
November 14, 2001. Under Fed. R. App. P. 43(c)(2), Barnhart is auto-
matically substituted as the defendant in this action.
2                        AISTROP v. BARNHART
Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; John L. Brownlee,
United States Attorney, Thomas L. Eckert, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pansy M. Aistrop appeals a district court’s order accepting a mag-
istrate judge’s report and recommendation to grant the Commission-
er’s motion for summary judgment and to uphold the denial of
disability insurance benefits ("DIB"). On appeal, Aistrop challenges
whether substantial evidence supports the ALJ’s finding that
Aistrop’s residual capacity for light work was not diminished by non-
exertional limitations. We affirm.

   This court reviews the Commissioner’s final decision to determine
whether it is supported by substantial evidence and whether the cor-
rect law was applied. 42 U.S.C.A. § 405(g) (West Supp. 2001); Hays
v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence
is "‘such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion.’" Richardson v. Perales, 402 U.S. 389,
401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938)). This court does not re-weigh conflicting evidence, make
credibility determinations, or substitute its judgment for that of the
Commissioner. Hays, 907 F.2d at 1456. It is the duty of the ALJ, not
the courts, to make findings of fact and to resolve conflicts in the evi-
dence. Id.

  A determination of disability is controlled by the provisions of 20
C.F.R. § 404.1520 (2001), which provides a five-step sequential pro-
cess under which an ALJ is to evaluate a claim. These steps include:
                         AISTROP v. BARNHART                         3
(1) whether the claimant is working; (2) whether she has a severe
impairment; (3) whether that impairment meets or equals a listed
impairment in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (2001); (4) whether
the impairment prevents the performance of past relevant work; and
(5) whether the impairment prevents the performance of any work in
the national economy. 20 C.F.R. § 404.1520; Pass v. Chater, 65 F.3d
1200, 1203 (4th Cir. 1995). If the ALJ finds that the claimant has
failed to meet any step of the process, review does not proceed to the
next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992). The
burden of proof remains with the claimant through the fourth step;
however, if she successfully reaches step five, then the burden shifts
to the Commissioner to show other jobs exist in the national economy
that she can perform. Id. The Commissioner may meet this burden by
relying on the Medical-Vocational Guidelines (Grids) or by calling a
vocational expert to testify. 20 C.F.R. § 404.1566.

   Here, the ALJ found that: (1) Aistrop had not engaged in substan-
tial gainful activity since the alleged onset date; (2) on December 31,
1994, the date her insured status ended, Aistrop had cervical arthral-
gias, degenerative disc disease and depression, which were severe
impairments but not impairments or a combination of impairments
listed at or medically equal to the ones listed at 20 C.F.R. Pt. 404,
Subpt. P, App. 1; (3) Aistrop’s statements concerning her impair-
ments and their impact on her ability to work were not entirely credi-
ble based on the reports of the treating practitioners; (4) Aistrop was
not able to return to her past relevant work; (5) Aistrop had the full
residual functional capacity to perform the physical exertional
requirements of a full range of light work activity, which was not sig-
nificantly diminished by nonexertional limitations. Based on
Aistrop’s age, education, residual functional capacity, past work
experience, and application of the Grids, the ALJ found Aistrop not
disabled.

  Aistrop contends that she suffered from nonexertional impairments,
precluding the ALJ from relying on the Grids in making a disability
determination. Hence, she argues that a vocational expert should have
been called to testify.

   If the claimant has no nonexertional impairments that prevent her
from performing the full range of work at a given exertional level, the
4                        AISTROP v. BARNHART
Commissioner may rely solely on the Grids to satisfy his burden of
proof. Coffman v. Bowen, 829 F.2d 514, 518 (4th Cir. 1987); Gory v.
Schweiker, 712 F.2d 929, 930-31 (4th Cir. 1983). The Grids are dis-
positive of whether a claimant is disabled only when the claimant suf-
fers from purely exertional impairments. In the case of a claimant
who suffers from nonexertional impairments, or a combination of
exertional and nonexertional impairments that prevent her from per-
forming a full range of work at a given exertional level, the Grids may
be used only as a guide. In such a case, the Commissioner must prove
through expert vocational testimony that jobs exist in the national
economy which the claimant can perform. 20 C.F.R. § 404.1569a
(2001); Walker v. Bowen, 889 F.2d 47, 49-50 (4th Cir. 1989). A non-
exertional limitation is one that places limitations on functioning or
restricts an individual from performing a full range of work in a par-
ticular category. Gory, 712 F.2d at 930. Nonexertional limitations
generally affect an individual’s ability to meet the nonstrength
demands of jobs and include the ability to hold, grasp, kneel, stoop,
and crouch. Pain generally is a nonexertional malady, Wilson v. Heck-
ler, 743 F.2d 218, 222 (4th Cir. 1984), but if it manifests itself only
upon exertion and is consequently taken into account in the assess-
ment of the claimant’s strength, the Grids can suffice to shoulder the
Commissioner’s burden. Walker, 889 F.2d at 49.

   Here, the ALJ found that Aistrop’s residual functional capacity
allowed her to perform the full range of light work, i.e., her residual
functional capacity was not reduced by any nonexertional factors.
After reviewing the record, we find that this finding is supported by
substantial evidence. Accordingly, we affirm the judgment of the dis-
trict court. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                          AFFIRMED